                                                                           USDC SD.NY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              . ELECTRONICALLY FILED  I
                                                                                          It
                                                                                           I
------------------------------------------------------X
UNITED STATES OF AMERICA,

        -against-
                                                              ORDER
                                                                             DOC#:
                                                                           DATE ~LED:     t 9/JD  1;



                                                               16 CR 809 (VM)
RANDY TORRES,
                                Defendant.
------------------------------------------------------X

VICTOR MARRERO, U.S.D.J.

        Upon the application of Andrew M. J. Bernstein, Esq., and Sam A. Schmidt, Esq.,

counsel for RANDY TORRES, the defendant in the above captioned case;

         IT IS HEREBY ORDERED, that the METROPOLITAN DETENTION

CENTER allow the following clothing to be admitted for RANDY TORRES, Register

Number 19810-104, for his upcoming trial beginning on February 4, 2020.

                 1.       2 Slacks
                 2.       3 Shirts
                 3.       2 Ties
                 4.       3 Pairs of Socks
                 5.       1 Pair of Shoes
                 6.       1 Belt
                 7.       1 Sweater
                 8.       3 Under shirts

         IT IS FURTHER ORDERED, that the METROPOLITAN DETENTION

CENTER accept appropriate replacement clothing as needed during the trial which is

expected to last three (3) weeks.


Dated: New York, New York
       January1f- , 2020

                                                          SO ORDERED:
